Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7 of applicant arguments/remarks, filed 02/22/2021, with respect to the prior art rejection of claim 1 have been fully considered and are persuasive.  The prior art rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art Salim (DETECTION OF MR SIGNAL DURING RF EXCITATION USING FULL DUPLEX RADIO SYSTEM) and Bharadia (Full Duplex Radios) is considered the closest prior art. However, Salim is silent in teaching in teaching “iteratively carrying out the following steps for correction of the response signal automatically: ascertaining a present state value of the measurement signal, then ascertaining at least one of a present phase value or a present amplitude value for the correction signal using an optimization method, the optimization method using the present state value of the measurement signal as an input, then modulating a present section of the correction signal that corresponds to a present section of the transmitted signal with the at least one of the present phase value or the present amplitude value, then generating a present section of the measurement signal by , and also using the respective present section of the measurement signal for reconstruction of the information about the measurement object.”
	Bharadia is also silent in teaching the above limitations. Bharadia only teaches reconstructing interference signals and not signals from the measurement object [see Page 379].
	Therefore, the claims are above the prior art. Claims 2-12 and 16-18 are considered allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896